Citation Nr: 1402773	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation currently assigned for residuals of fracture of the left tibia and fibula and calcareous and talus with secondary degenerative changes and peripheral vasospasm.  

2.  Entitlement to an increase in the 30 percent evaluation currently assigned for residuals of fracture of the right tibia and fibula and calcaneus callus and os calis.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for chronic lumbar pain with discogenic disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans Affairs (BVA) on appeal from an August 2009 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

When last examined by VA in January 2011, the examiner indicated that he could not evaluate the Veteran's left lower extremity because he was wearing a cast on the leg from surgery for revision of the service-connected disability performed at a private hospital (Hospital of Special Surgery) five days earlier.  Although the evidentiary record includes additional VA records, primarily for treatment at the pain clinic subsequent to the surgery, the reports do not include any specific findings that would provide a basis to evaluate the level of severity of his disabilities.  

Further, the Board notes that while the VA examiner indicated that the Veteran had additional functional impairment in both lower extremities and his lower back, manifested, in part, by pain, lack of stamina, weakness, fatigue and decreased strength, he did not offer any assessment as to the extent of the functional limitation in terms of additional range of motion loss.  38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Board is cognizant of the fact that it may be difficult to provide a hypothetical estimate of the potential functional impairment due to pain on prolonged use or during flare-ups, the Board is, nonetheless, charged with the duty to request such an opinion, and to obtain an adequate response that, at the very least, includes a discussion as to why an opinion cannot be provided.  A statement to the effect that an opinion can not be rendered without resort to speculation or that it is difficult to ascertain, without further explanation or a discussion of possible evidence or information that, if known, would provide a basis for rendering such an opinion, is not sufficient.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Finally, as the claim must be remanded on other grounds, the Veteran should be given another opportunity to provide VA with authorization to obtain all medical records for treatment/surgery for his bilateral lower extremity disabilities from the Hospital of Special Surgery and from Dr. Austin T. Fragomen, MD, since January 2011.  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, the Board finds that the evidence of record does not provide a clear picture of the current severity of the Veteran's service-connected disabilities.  Therefore, a more contemporary VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his bilateral leg and low back disabilities, including all records from the Hospital of Special Surgery and from Dr. Austin T. Fragomen since January 2011.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his bilateral leg and low back disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

a)  Note any limitation of motion in the Veteran's right and left knee, left ankle, and lumbosacral spine, and the position of ankylosis of the right ankle expressed in degrees.  

b)  Indicate whether there is non-union of the tibia or fibula in the right leg with loose motion requiring use of a brace.  

c)  Indicate whether the right and left leg and lower back exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  

d)  Indicate whether pain could significantly limit functional ability during flare-ups or when the right and left leg and lower back are used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  

e)  Identify any neurological complaints or findings attributable to the service-connected low back disability, including whether there is any associated bowel or bladder impairment, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the lumbar spine.  

f)  Note whether any associated intervertebral disc syndrome that may be present results in incapacitating episodes and indicate the total duration of any of these episodes.  

g)  Provide a detailed description of all scars resulting from the right and left leg surgeries, and indicate whether any scars are superficial, painful, unstable, or limit function.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's disabilities have been provided by the examiner and whether he or she has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

